Citation Nr: 0840867	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran was scheduled for a Board hearing in Washington, 
DC, in July 2008; however the record shows that he cancelled 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. 
§ 20.704 (2008).  Although the veteran indicated as part of 
his request to cancel the Board hearing that he was 
requesting a RO Decision Review Officer (DRO) hearing, the 
veteran did not timely elect DRO review or timely request a 
DRO hearing before the case was certified and transferred to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran filed a claim for service connection for PTSD in 
April 2005.  Service personnel records show that the veteran 
received a Combat Infantry Badge for service during the 
Korean Conflict; therefore, an in-service combat stressor has 
been established by the evidence.  The remaining questions 
are whether the veteran has a current diagnosis of PTSD, and 
that any currently diagnosed PTSD is related to the in-
service combat stressor.  

In June 2005 the veteran was afforded a VA examination.  The 
licensed clinical social worker (LCSW) noted that the veteran 
had intrusive thoughts of incidents in Korea, flashbacks of 
combat scenes every day, and sadness when he is reminded of 
Korea.  She noted that he avoided VFW meetings, does not 
socialize much, and that he stated he has outbursts of anger, 
and problems with concentration.   The veteran denied 
problems with experiencing emotion or feeling connected to 
his family.  He denied being overly alert, having current 
nightmares, or having any kind of physical reaction when he 
is reminded of Korea.  The examiner diagnosed the veteran as 
having "rule out posttraumatic stress disorder," but was 
asked to clarify this diagnosis by either giving a definitive 
diagnosis of PTSD or to say the veteran does not have PTSD.  
In August 2005, Dr. R. M. sent an updated examination stating 
that the veteran did not meet the diagnostic criteria for 
PTSD.

In the August 2005 rating decision on appeal, service 
connection for PTSD was denied because of the finding of no 
diagnosis of PTSD. 

In August 2006, the veteran sent a letter from a LCSW from a 
VA treatment center (Ventnor VA Health Clinic) diagnosing the 
veteran with PTSD.  The letter indicated that the veteran had 
recurrent and intrusive distress recollections once a day, 
distressing dreams three times a week, and feelings that the 
traumatic event was recurring three times a day.  The LCSW 
also indicated that the veteran had intense psychological 
distress when he was exposed to things that reminded him of 
the traumatic event, and that because of this he will avoid 
stimuli associated with the trauma.  The LCSW also noted that 
the veteran avoids social activities, and complains of 
feeling detached or estranged from others.  The LCSW reported 
the veteran complained of difficulty sleeping, increased 
irritability, difficulty concentrating, hypervigilence, and a 
physiological reaction (hands shaking) when he thinks about 
the trauma.  The LCSW diagnosed the veteran with chronic PTSD 
with depressed mood.  

VA treatment records from three VA treatment facilities are 
of record; however, they do not appear to be complete.  April 
2006 treatment records from Cape May Outpatient Clinic note 
that the veteran's screen for PTSD was positive.  Another 
Cape May record from October 2006 noted that the veteran 
answered positively to all four PTSD questions.  Some 
treatment records from Ventnor are contained in the claims 
file, but are dated from October 2006.  These records state 
simply that the veteran is diagnosed with PTSD from combat in 
Korea. 

It does not appear as though VA has obtained treatment 
records for the period prior to October 2006, though the 
veteran supplied the August 2006 letter from the same 
facility.  The October 2006 Ventnor treatment notes indicate 
a referral to a therapist at Vineland clinic.  A Vineland 
treatment record from December 2006 is contained in the 
claims file and indicates that the veteran has an "active 
problem" of PTSD, and noted the need for follow up mental 
health counseling.  Remand is warranted to ensure that all 
available VA treatment records are contained in the claims 
folder. 

In May 2007 the veteran was again afforded a VA examination, 
and was determined to not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner noted that "the veteran 
reported some symptoms of anxiety, but based on the reported 
symptoms he does not meet [the] full criteria for PTSD."  
The veteran was instead diagnosed with "anxiety disorder 
NOS."  The Axis IV diagnosis recognizes that combat related 
stressors are established.  Under the comments on this 
diagnosis the examiner noted that the veteran worked for over 
30 years until he retired, and that the veteran provided 
mixed information on his ability to be around crowds.  The 
examiner also noted that the veteran had mild symptoms, and 
that he was involved in outpatient treatment.  

The examiner does not however comment on the other VA 
treatment records, the June 2005 VA examination, or the 
August 2006 Ventnor Vet Center Evaluation, where the veteran 
is diagnosed with PTSD.  Further psychiatric examination is 
warranted to reconcile the divergent opinions as to the 
appropriate psychiatric disagnosis/es and more accurately 
assess if the veteran has PTSD.  This examination should also 
comment on the prior diagnoses.  

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action:

1.  Obtain all VA treatment records 
regarding the veteran's treatment for any 
psychiatric disability that are not 
currently contained in the claims folder.

2.  The veteran should be afforded another 
VA PTSD examination, conducted by an 
examiner who has not previously examined 
the veteran, to determine if the veteran 
suffers from PTSD as a result of his 
established in-service combat stressors 
during the Korean Conflict. The examiner 
should obtain all indicated tests and 
studies. The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination. 

A) The VA examiner should determine if the 
veteran has a currently diagnosed 
disability of PTSD and, if so, should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher probability) that the diagnosed 
PTSD is related to the veteran's combat 
during his military service in Korea.  The 
examiner should provide the rationale for 
the opinion(s) provided, and should 
reconcile any opinion with the May 2007 VA 
examination, the August 2006 letter 
diagnosing the veteran with PTSD, and the 
VA treatment records regarding PTSD. 

B) For any other psychiatric disorder 
diagnosed other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher probability) that the diagnosed 
psychiatric disorder is related to 
service, including the veteran's combat 
during his military service in Korea.  The 
examiner should provide the rationale for 
the opinion(s) provided. 

3.  After the above has been completed, 
readjudicate the issue of service 
connection for PTSD, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If service connection for 
PTSD continues to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




